By the Court,

Nelson, Ch. J.
The statute does not require that the property should be specified in the summons j (2 R. S. 524, § 9; Cutler v. Rathbone, sheriff, &c. 1 Hill, 204 ;) and the description of it contained in the one delivered in this case, may therefore be rejected as surplusage. There is then no irregularity on the face of the papers.
The return of the coroner shows that only a part of the goods described in the writ was taken and delivered to the plaintiff j but this will not prevent him from proceeding in respect to the whole of the property, as we held in the recent case of Snow v. Roy, (22 Wend. 602.)
Motion denied.